    Case 1:18-cv-07831-PAC Document 42-2 Filed 02/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JANE DOE,
                                       Plaintiff,
                             V.
                                                                No. 1: 18-cv-07831 (PAC)
THE TRUSTEES OF COLUMBIA
                                                                Oral Argument Requested
UNIVERSITY IN THE CITY OF NEW YORK
AND TOM HARFORD,
                                       Defendants.


                       DECLARATION OF ROBERTA A. KAPLAN

ROBERTA A. KAPLAN declares as follows:

        1.        I am a partner of the law firm of Kaplan Hecker & Fink LLP and am counsel

for Defendant The Trustees of Columbia University in the City of New York ("Columbia")

in this action.

        2.        I respectfully submit this declaration in support of Columbia's Motion for

Sanctions Pursuant to Rule 11 of the Federal Rules of Civil Procedure.

        3.        Attached hereto as Exhibit 1 is a true and correct copy of the Offer of

Assignment and Occupancy Agreement between Plaintiff and Columbia University, signed

by Plaintiff on July 20, 2018, with personal identifying information redacted.

        4.        Attached hereto as Exhibit 2 is a true and correct copy of Plaintiffs Student

Account Statement, dated November 16, 2018, with personal identifying information

redacted.

        5.        Attached hereto as Exhibit 3 is a true and correct copy of an email from

Ivonne Rojas, Acting Dean of Students for the School of General Studies, to Plaintiff, dated

September 25, 2018, with personal identifying information redacted.
    Case 1:18-cv-07831-PAC Document 42-2 Filed 02/15/19 Page 2 of 2



          6.     Attached hereto as Exhibit 4 is a true and correct copy of an excerpt of

Columbia Residential's Policies, Terms & Conditions.

          7.     Attached hereto as Exhibit 5 is a true and correct copy of a screenshot of

Plaintiffs Student Account from Columbia's Student Financial Services Department,

accessed on January 30, 2019, with personal identifying information redacted.

          8.     Attached hereto as Exhibit 6 is a true and correct copy of a chain of emails

between me and Plaintiffs counsel, Meredith Firetog, Esq., dated January 9-10, 2019,

with information relating to certain confidential communications redacted.

          9.     Attached hereto as Exhibit 7 is a true and correct copy of a letter from me

to Plaintiffs counsel, David W. Sanford, Esq., dated January 24, 2019, together with a

copy of the enclosed proposed notice of motion.

          10.    Attached hereto as Exhibit 8 is a true and correct copy of an email from

Plaintiffs counsel, David W. Sanford, Esq., to me, dated January 25, 2019.

          11.    Based on a reasonable inquiry, since the filing of this action, no steps have

been taken to collect any amounts on Plaintiffs Columbia Student Account that remain

unpaid.

          In accordance with 28 U.S.C. § 1746, I hereby declare under penalty of perjury

that the foregoing is true and correct.


Executed at:     New York, New York
                 February 12, 2019



                                                   ~------ Roberta A. Kaplan




                                               2
